Case: 11-10405     Document: 00511821159         Page: 1     Date Filed: 04/13/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 13, 2012
                                     No. 11-10405
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

PRESTON BLANTON,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:10-CR-237-1


Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*
        Preston Blanton pleaded guilty to two counts of receiving child
pornography and one count of possessing child pornography and was sentenced
to a total prison term of 235 months, at the top of the advisory guidelines
sentencing range. The range was increased by five levels under U.S.S.G.
§ 2G2.2(b)(5) because the court found that Blanton had engaged in a pattern of
sexual abuse of minors. Blanton appeals the five-level increase and raises no
other challenges to the conviction or sentence.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-10405    Document: 00511821159       Page: 2   Date Filed: 04/13/2012

                                   No. 11-10405

      A five-level increase in the offense level is warranted “[i]f the defendant
engaged in a pattern of activity involving the sexual abuse or exploitation of a
minor.” § 2G2.2(b)(5). The relevant “pattern of activity” is defined as two or
more instances of sexual abuse or exploitation of a minor regardless whether the
abuse occurred during the offense, involved the same minor, or resulted in a
conviction. § 2G2.2, comment. (n.1).
      The Government was required to prove the facts warranting the increase
by a preponderance of the evidence. United States v. Juarez, 626 F.3d 246, 251
(5th Cir. 2010). We review the district court’s factual finding only for clear error.
Id. We will affirm if the district court’s decision was plausible in light of the
record as a whole. United States v. Harris, 434 F.3d 767, 773 (5th Cir. 2005).
We afford particular deference when, as here, the district court’s findings are
based on the credibility of witnesses. United States v. Holmes, 406 F.3d 337, 363
(5th Cir. 2005).
      At the sentencing hearing, two victims testified without contradiction that
Blanton abused them when they were minors. One victim had recanted shortly
after the accusations of abuse were originally made, but the witness gave
convincing reasons for the recantation, primarily his desire as a child simply to
avoid the interrogation of skeptical adults and to pretend like nothing bad had
happened. He also explained that he felt he had no choice but to move in with
Blanton years after the abuse had stopped, when he was a young man down on
his luck and looking for a place to live near where he could work.
      On appeal, Blanton repeats the arguments he made in the district court
that the accusations of abuse were either implausible or insufficient. The record
fully supports the district court’s factual finding that Blanton sexually abused
the two victims repeatedly, and we reject Blanton’s invitation to reweigh the
testimony and the credibility of the witnesses. See Harris, 434 F.3d at 773;
Holmes, 406 F.3d at 363.        The judgment of the district court should is
AFFIRMED.

                                         2